Name: Commission Regulation (EEC) No 2776/90 of 27 September 1990 on transitional measures to be applied in the wine sector after the unification of Germany in the territory of the former German Democratic Republic
 Type: Regulation
 Subject Matter: agricultural policy;  beverages and sugar;  foodstuff;  political geography
 Date Published: nan

 No L 267/30 Official Journal of the European Communities 29 . 9 . 90 COMMISSION REGULATION (EEC) No 2776/90 of 27 September 1990 on transitional measures to be applied in the wine sector after the unification of Germany in the territory of the former German Democratic Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, description and presentation of sparkling and aerated sparkling wines ( 10), as last amended by Regulation (EEC) No 596/89 (11) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Articles 3 (4) and 71 (3) thereof, HAS ADOPTED THIS REGULATION : Whereas, from the date when the unification of Germany takes effect, Community law will be applicable ipso jure to the territory of the former German Democratic Repu ­ blic ; Article 1 1 . Regulation (EEC) No 3929/87 is hereby amended as follows : (a) The following paragraph is added to the second subpa ­ ragraph of Article 1 ( 1 ) : 4  harvesters whose holdings are situated in the terri ­ tory of the former German Democratic Republic as regards the 1990/91 wine year'. (b) The following paragraph is added to Article 3 : 'The German authorities shall make a statistical evalu ­ ation of the production of grapes, wine and wine products, as referred to in Articles 1 ( 1 ) and 2 ( 1 ), during the 1990/91 wine year in the territory of the former German Democratic Republic'. (c) The following subparagraph is added to Article 4 ( 1 ) : 'Notwithstanding the first subparagraph, for the 1990/91 wine year the declarations of stocks provided for in this provision shall be made at the latest on 15 November 1990 by traders whose head office is in the territory of the former German Democratic Republic in respect of stocks held by them on 3 October 1990'. 2. Regulation (EEC) No 986/89 is hereby amended as follows : (a) The following paragraph is added to Article 20 : '6 . Notwithstanding Article 3 ( 1 ), until 31 August 1991 the carriage of unpackaged wine products may be effected under cover of a commercial document where such carriage begins in the territory of the former German Democratic Republic'. (b) The following paragraph is added to Article 24 : 'Articles 13 to 19 shall apply to the territory of the former German Democratic Republic from 1 September 1991 '. Whereas interim measures applicable after the unification of Germany and prior to the adoption of transitional measures by the Council have been adopted by Commis ­ sion Regulation (EEC) No 2775/90 (3) ; whereas provision should be made for certain transitional provisions to be applied following the unification of Germany in the terri ­ tory of the former German Democratic Republic by amending :  Commission Regulation (EEC) No 3929/87 of 17 December 1987 on harvest, production and stock declarations relating to wine-sector products (4), as amended by Regulation (EEC) No 1 784/90 (5) ;  Commission Regulation (EEC) No 986/89 of 10 April 1989 on the accompanying documents for carriage of wine products and the relevant records to be kept (6), as last amended by Regulation (EEC) No 2246/90 (*) ;  Commission Regulation (EEC) No 997/81 of 26 March 1981 laying down detailed rules for the description and presentation of wines and grape musts (8), as last amended by Regulation (EEC) No 632/89 0 ;  Commission Regulation (EEC) No 2707/86 of 28 August 1986 laying down detailed rules for the  ) OJ No L 84, 27. 3 . 1987, p. 1 . 2) OJ No L 132, 23 . 5. 1990, p. 19 . ') See page 27 of this Official Journal . &lt;) OJ No L 369, 29 . 12 . 1987, p. 59 . s) OJ No L 163, 29 . 6. 1990, p. 50 . 6) OJ No L 106, 18 . 4. 1989, p. 1 . 0 OJ No L 203, 1 . 8 . 1990, p. 50. 8) OJ No L 106, 16. 4. 1981 , p. 1 . ') OJ No L 70, 14. 3 . 1989, p. 6. ( ,0) OJ No L 246, 30 . 8 . 1986, p . 71 . (") OJ No L 65, 9 . 3 . 1989, p . 9 . 29 . 9 . 90 Official Journal of the European Communities No L 267/31 dance with the provisions of the German Democratic Republic in force before 3 October 1990 and whose description or presentation does not conform to the above Regulation and this Regulation may be held for sale, put into circulation or exported until stocks are exhausted. The same shall apply to products produced from growths established before 3 October 1990 whose preparation was completed after that date, where their description or presentation does not conform to the abovementioned provisions but conforms to the provi ­ sions in force before that date in the German Democ ­ ratic Republic . Labels and other labelling accessories printed or manufactured before 3 October 1990, containing information not conforming to the provisions of Regulation (EEC) No 3309/85 and this Regulation may be used until 31 August 1991 .' 3 . The following is added to Article 22 of Regulation (EEC) No 997/81 : '6 . Wines and grape musts originating in the terri ­ tory of the former German Democratic Republic, described and presented in accordance with the provi ­ sions of the German Democrtic Republic in force before 3 October 1990 and whose description or presentation does not conform to the provisions of Council Regulation (EEC) No 2392/89 Q and this Regulation may be held for sale, put into circulation or exported until stocks are exhausted. Labels containing information conforming to the provisions of the German Democratic Republic in force before 3 October 1990 but not conforming to the provisions of Regulation (EEC) No 2392/89 and this Regulation may be used until 31 August 1991 . 0 OJ No L 232, 9. 8 . 1989, p. 43.' 4 . The following is added to Article 10 of Regulation (EEC) No 2707/86 : '5 . Products listed in Article 1 ( 1 ) of Regulation (EEC) No 3309/85 described and presented in accor Article 2 This Regulation shall enter into force on 3 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission